Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
		           OBJECTION TO SPECIFICATION
All examples in table 1 of specification as well as Appendix A of 1.132 Declaration filed on December 14, 2020 comprise component I), but the component I) is not defined which is objected.

			        EXAMINER’ COMMENT
Rejections based on JP 2010-155900 as the primary references are withdrawn since they are deemed redundant.
Amendment to a temperature of 2nd heating temperature for Ex. 2 of table 1 of specification to 244oC from 251oC would be reasonable since it would yield a higher melting point difference (7oC) rather than the recited original lower difference (1oC) despite of the fact that the recited lower difference would be a superior property.  In other words, applicant’s correction to an inferior property (e.g. still within a desired difference of <10.oC discussed in [0011] of published US 2019/0241736 A1) would be evidence that the amendment has credibility. 

				     REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 6, 7 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2927279 in view of La Camera et al (US 9,006,306).
Rejection is maintained for reasons of the record with the following responses.
Applicant submits 1.132 Declaration and asserts that a combination of component D) Melem and component E) Melamine polyphosphate has yielded unexpected results of a GWIT of at least 825oC coupled with high thermal stability towards transesterification over a composition comprising either the component D) Melem or the component E) Melamine polyphosphate.  
A fair comparison between the instant examples and a comparison 2 cannot be made since a total amount of the component D) and component E) is higher than one used for the comparison 2.  Comparison 3 comprise neither the component D) nor the component E) and comparisons 4 and 5 do not comprise a component F) (phosphazene) taught by EP and thus, a fair comparison cannot be made either and see the following case laws.
The applicants have not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
A comparison 1 of table 1 without the component E) Melamine polyphosphate also has yielded a GWIT of at least 825oC and thus there would be no unexpected results of the GWIT contrary to the assertion.  
As to asserted high thermal stability towards transesterification (i.e. melting point difference between 1st and 2nd heating), the component D) and component E) of the instant claim 1 would encompass compounds other than Melem and Melamine polyphosphate used in the examples as evidenced by claim 6 and 7.  Further, amounts of components recited in the instant claim 1 are broader than those used in the example and thus scope of the claims is broader that showing even considering the unexpected result of the high thermal stability towards transesterification.
Further note that all examples comprise component A), component B), component C), component D), component E), component F), component G), component H) and component I), but the component I) is not defined in the specification.  The only claim 14 would comprise the recited component A), component B), component C), component D), component E), component F), component G) and component H) used in the examples without even considering amounts thereof and the component I),
Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).

Claims 1, 3, 4, 6-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2927279 in view of La Camera et al (US 9,006,306), and further in view of 2 page brochure of Phenoxycycloposphazene Properties by ChemicalBook, Copyright 2017, Sampath et al (US 9,249,270) and EP 2031019 (March 4, 2009).
Rejection is maintained for reasons of the record with the following responses.
The crux of applicant’s assertions is the unexpected results and the examiner does not see unexpected results.  See the response given above for EP 2927279 in view of La Camera et al (US 9,006,306).

Claims 1, 3, 4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2927279 in view of La Camera et al (US 9,006,306), and further in view of 2 page brochure of Phenoxycycloposphazene Properties by ChemicalBook, Copyright 2017, Sampath et al (US 9,249,270) and EP 2031019 (March 4, 2009), and in view of 2 page brochure of E Glass Fiber – Chopped Strands Product List by Nippon Electric Glass, Copyright 2000.
The instant claim 11 further recites chopped long glass fibers having an initial length of 1-50 mm over EP’279.
EP teach that the glass fiber is ECS03T-187 by Nippon Electric Glass in [0120].

Thus, the brochure by Nippon Electric Glass would further make the claim 11 obvious in EP, La Camera et al, 2 page brochure of Phenoxycycloposphazene Properties by ChemicalBook, Sampath et al and EP’019 thereof.

	Claims 1, 3, 4, 6-10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoerold et al (US 2013/0210968 A).
	Rejection is maintained for reasons of the record with the following responses.
	The crux of applicant’s assertions is the unexpected results and the examiner does not see unexpected results.  See the response given above for EP 2927279 in view of La Camera et al (US 9,006,306) (Especially, the applicants have not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980)).

	Claims 1, 3, 4, 6-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoerold et al (US 2013/0210968 A) in view of 2 page brochure of E Glass Fiber –Chopped Strands Product List by Nippon Electric Glass, Copyright 2000.
	Rejection is maintained for reasons of the record with the following responses.
comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980)).

	Claims 1, 3, 4, 6-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoerold et al (US 2013/0210968 A1) in view of Sampath et al (US 9,249,270).
	Rejection is maintained for reasons of the record with the following responses.
	The crux of applicant’s assertions is the unexpected results and the examiner does not see unexpected results.  See the response given above for EP 2927279 in view of La Camera et al (US 9,006,306) (Especially, the applicants have not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980)).

	Claims 1, 6, 7, 12 and 15-19 are rejected under 35 U.S.C. 103 as being
unpatentable over Crevcoeur et al (US 2012/0101197 A1).
	Rejection is maintained for reasons of the record with the following responses.
	The crux of applicant’s assertions is the unexpected results and the examiner does not see unexpected results.  See the response given above for EP 2927279 in view of La Camera et al (US 9,006,306) (Especially, the applicants have not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980)).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/Feb. 22, 2021                                           /TAE H YOON/                                                                         Primary Examiner, Art Unit 1762